ALD-080                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3451
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 FRANCO BADINI,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-09-cr-00325-014)
                       District Judge: Honorable Mark R. Hornak
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 28, 2021
           Before: MCKEE, GREENAWAY, JR. and BIBAS, Circuit Judges

                             (Opinion filed: March 11, 2021)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Franco Badini appeals the District Court’s orders denying his

motions for compassionate release and reconsideration. The Government has filed a

motion for summary affirmance. For the reasons discussed below, we grant the

Government’s motion and will summarily affirm the District Court’s judgment.

       In 2012, Badini was convicted of conspiracy to distribute and possess with intent

to distribute five kilograms or more of cocaine. Because he had previously been

convicted of a felony drug offense, the District Court sentenced him to a mandatory 20-

year minimum sentence. Badini appealed, and we affirmed. See United States v. Badini,

525 F. App’x 190 (3d Cir. 2013) (non-precedential).

       In October 2020, Badini filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). He argued that the District Court should release him so that he could

help his elderly mother care for his children, because he had maintained a clean

disciplinary record in prison, and because his prior drug felony would no longer subject

him to the 20-year minimum under 21 U.S.C. § 841’s recently amended recidivist

provision. The District Court denied the motion, concluding both that Badini had not

shown that “extraordinary and compelling reasons warrant such a reduction” in sentence,

§ 3582(c)(1)(A)(i), and that the 18 U.S.C. § 3553(a) factors counseled against release.

See ECF No. 1129. Badini filed a motion for reconsideration, which the District Court

also denied. See ECF No. 1137. Badini filed a notice of appeal, and the Government has

moved for summary affirmance.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

orders for abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d

                                            2
Cir. 2020) (denial of motion for compassionate release); United States v. Kalb, 891 F.3d

455, 459 (3d Cir. 2018) (denial of motion for reconsideration). We may summarily

affirm if “no substantial question is presented” by the appeal. 3d Cir. L.A.R. 27.4.

       We will grant the Government’s motion. The compassionate-release provision

states that a district court “may reduce the term of imprisonment” and “impose a term of

probation or supervised release” if it finds that “extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate

release, a district court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to the

extent that they are applicable.” Id. § 3582(c)(1)(A). Those factors include, among other

things, “the nature and circumstances of the offense and the history and characteristics of

the defendant,” id. § 3553(a)(1), and the need for the sentence “to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the

offense”; “to afford adequate deterrence to criminal conduct”; and “to protect the public

from further crimes of the defendant,” id. § 3553(a)(2)(A)–(C).

       We discern no abuse of discretion in the District Court’s conclusion that a number

of the § 3553(a) factors weighed against granting compassionate release here. As the

Court explained, Badini has a lengthy criminal history—he was first convicted of a drug

offense in 1993, and then was convicted of six other offenses before the cocaine-

distribution conviction at issue here. Three of those offenses involved violence. The

District Court thus did not commit clear error in concluding that “Badini’s record reflects

a level of risk of danger to others and to the community that counsels against the

reduction of his sentence at this time.” ECF No. 1129 at 13. Nor can we say that the

                                              3
Court clearly erred in treating Badini’s cocaine-distribution offense as serious and

militating against early release. We note also that because Badini still had nearly eight

years of his sentence remaining at the time the District Court ruled, it would be

inconsistent with the § 3553(a) factors to reduce his sentence to time served. See, e.g.,

Pawlowski, 967 F.3d at 330. We therefore do not have “a definite and firm conviction

that [the District Court] committed a clear error of judgment in the conclusion it reached

upon a weighing of the relevant factors.” Id. (alteration omitted) (quoting Oddi v. Ford

Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)).

       Nor did the District Court err in denying Badini’s motion for reconsideration. As

the District Court explained, Badini provided no basis to reconsider the Court’s analysis

of the § 3553(a) factors.

       Accordingly, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.




                                             4